Final Transcript Conference Call Transcript VOXX - Q3 2009 Audiovox Corporation Earnings Conference Call Event Date/Time: Jan 12, 2009 / 03:00PMGMT CORPORATE PARTICIPANTS Glenn Wiener GW Communications - IR Patrick Lavelle Audiovox Corporation - President and CEO Michael Stoehr Audiovox Corporation - SVP and CFO CONFERENCE CALL PARTICIPANTS Jim Barrett CL King & Associates - Analyst Richard Greenberg Donald Smith & Co. - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the third-quarter Audiovox earnings conference call. My name is Wayne and I will be your coordinator for today. At this time, all participants are in listen-only mode. We will be facilitating a question-and-answer session towards the end of this call. (Operator Instructions) I would now like to turn the presentation over to your host for today's call, Glenn Wiener. You may proceed, sir. Glenn Wiener - GW Communications - IR Thank you and good morning, Wayne. Welcome to Audiovox's fiscal 2009 third-quarter conference call. Today's call is being webcast from our website, www.Audiovox.com under the investor relations section. With us today are Patrick Lavelle, President and CEO; Michael Stoehr, Senior Vice President and Chief Financial Officer; and John Shalam, Chairman of the Board. Before turning the call over to Pat, the following Safe Harbor language. Except for historical information contained herein, statements made on today's call and on today's webcast that would constitute forward-looking statements may involve certain risks and uncertainties. All forward-looking statements made are based on currently available information. The Company assumes no responsibility to update any such forward-looking statements. The following factors among others may cause actual results to differ materially from the results suggested in these forward-looking statements. These factors include but are not limited to risks that result in changes in the Company's core business operations or ability to keep pace with technology advances; significant competition in the mobile and consumer electronics businesses and accessory businesses; relationships with key suppliers and customers; quality and consumer acceptance of our newly introduced products; market volatility; non-availability of product; excess inventory; price and product competition; new product introduction; and the possibility that a review of our prior filings by the SEC may result in changes to our financial statements and the possibility that stockholders or revelatory authorities may initiate proceedings against the Company and/or our officers and directors as a result of any numerous statements or their actions. Risk factors with our business including some of the factors set forth herein are detailed in the Company's Form 10-K for the period ended November 29, 2008 and in our Form 10-Q for the period ended November 30, 2008, which was filed after market close on Friday, January 9. We greatly appreciate your interest in today's call and thank you for participating today. At this time, I would like to turn the call over to Pat Lavelle. Thomson StreetEvents www.streetevents.com Contact Us © 2009 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. 1 Final Transcript Jan 12, 2009 / 03:00PM GMT, VOXX - Q3 2009 Audiovox Corporation Earnings Conference Call Patrick Lavelle - Audiovox Corporation - President and CEO Thank you, Glenn, and good morning, everyone. During my remarks today, I will touch on our fiscal 3Q performance, spend a few moments on several key business partnerships that were announced a few days ago, and recap the products that we introduced at CES we returned last night. I will also provide some color as to what to expect moving forward. Michael will then walk you through our financial results before we open up the call for our questions. I am pleased to report that despite the economic turbulence worldwide, the quarter was the biggest sales quarter in the Company's history for electronics and accessories. Given the economic recession and escalating job losses, this was no simple feat. The results of our third quarter signal the core strength of this Company to our customers, vendors, and competitors. Our brands, our products, and our people have created the momentum that we must have to carry us through the fourth quarter and into next year. We announced three significant developments last week. The first, our agreement with SIRIUS XM; the second, our strategic partnership with Sony Computer Electronics to embed PlayStation 2 in rear seat mobile entertainment products.
